Electronically Filed
                                                       Supreme Court
                                                       SCWC-11-0000523
                                                       27-JUN-2012
                                                       02:06 PM
                        NO. SCWC-11-0000523


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



        IN THE INTEREST OF N. CHILDREN: XN, SN1, EN, SN2




         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

          (ICA NO. CAAP-11-0000523; FC-S NO. 09-012206)


       ORDER REJECTING APPLICATIONS FOR WRIT OF CERTIORARI

   (By: Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ.,

      and Circuit Judge Lee, assigned by reason of vacancy)


          Petitioner/Appellant Father’s and Petitioner/Cross-


Appellant Mother’s applications for writ of certiorari filed on


May 21, 2012, are hereby rejected.


          DATED:   Honolulu, Hawai'i, June 27, 2012.

Carter Nakea, petitioner/       /s/ Mark E. Recktenwald
appellant, pro se
                                /s/ Paula A. Nakayama

Leslie C. Maharaj for

petitioner/cross-appellant
     /s/ Simeon R. Acoba, Jr.


                                /s/ Sabrina S. McKenna


                                /s/ Randal K.O. Lee